DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra et al. US-PGPUB No. 2021/0150438 (hereinafter Mehrotra) in view of Zhang et al. US-PGPUB No. 2020/0211413 (hereinafter Zhang). 
Re Claim 1: 
Mehrotra implicitly teaches the claim limitation of a prompt content. Mehrotra teaches at Paragraph 0103 that the operator device 54 adjusted the rendering of the emphasis graphics 254 (prompt content) to emphasize a portion of the virtual product that corresponds to the subsequent operations. 

Mehrotra implicitly teaches an artificial intelligence and augmented reality system comprising: 
an augmented reality device (e.g., the operator device 54 of FIG. 23 in relation to the device 132A-132R of FIGS. 5-12 and 14-22 and 24); and 
Mehrotra teaches at Paragraph 0060 that the operator device 54 may display the visualization 84 that includes a virtual industrial automation device 86 to the operator 50 via the operator device 54. The visualization 84 may be superimposed computer-generated content over real-world content of the user’s environment in real time. Mehrotra teaches at Paragraph 0103 adding emphasis graphics 254 to highlight and draw attention to a portion of the virtual product 166 that is to be manipulated in the real-world through the current animation of the AR UX workflow visualization. 
Mehrotra teaches at FIG. 1 a 3D perspective view of the industrial automation system 10 and at Paragraph 0058 that the AR UX workflow may be a 360-degree presentation to illustrate steps of a procedure to an operator 88…using image data representative of visualizations of industrial automation devices overlaid on image data representative of the real-world environment viewable by the operator device 54. Mehrotra teaches at Paragraph 0093 that the virtual product 166 may be a visualization 84 rendered as an overlaid 3D image over an image data stream and at Paragraph 0097 that the operator device 54 may use image recognition processes to detect where the specified industrial automation device 20 is within the real-time video stream and operate to render the virtual product 166 as overlaid or snapped to the industrial automation device. 
Mehrotra teaches at FIGS. 5-12 and 14-22 and 24 and Paragraph 0036 that the mobile phone may present a live image data stream of an industrial automation device and overlay instructions or information related to the industrial automation device on the image data stream…the interactive AR UX system may guide an operator through a maintenance procedure by displaying or modifying one or more virtual objects in the visualization associated with the AR environment presented to the user), 
wherein the computer system is configured to generate a software module according to the project for the augmented reality device (Mehrotra teaches at Paragraph 0093 that the virtual product 166 may be a visualization 84 rendered as an overlaid 3D image over an image data stream and at Paragraph 0097 that the operator device 54 may use image recognition processes to detect where the specified industrial automation device 20 is within the real-time video stream and operate to render the virtual product 166 as overlaid or snapped to the industrial automation device), 
wherein the augmented reality device is configured to execute the at least one software module and determine a position of the augmented reality device in areal environment (Mehrotra teaches at Paragraph 0067 that using location information to perform filtering may enable the AR UX system 82 to query a subset of AR UX workflow datasets that are associated with industrial automation device 20 that are located closer to or within a threshold distance from the operator device 54 and at Paragraph 0068 that location anchors may be used to determine a location of the operator device 54 based on the location of the operator device 54 relative to one or more location anchors….the location sensor 68 may use GPS information to locate the operator device 54 within the industrial automation system 10), 
wherein when the position of the augmented reality device in the real environment corresponds to the check point, the augmented reality device provides the prompt content (Mehrotra teaches at Paragraph 0103 adding emphasis graphics 254 to highlight and draw attention to a portion of the virtual product 166 that is to be manipulated in the real-world through the current animation of the AR UX workflow visualization and at Paragraph 0103 that the operator device 54 adjusted the rendering of the emphasis graphics 254 to emphasize a portion of the virtual product that corresponds to the subsequent operations. 
Mehrotra teaches at Paragraph 0069 that the AR UX system 82 may not query portions of the AR UX workflow database 92 that correspond to devices disposed at a threshold distance away from the operator device 54 and at Paragraph 0070-0075 after the AR UX system 82 has the location of the operator device 54, the AR UX system 82 may search for industrial automation devices 20 within a same region as the operator device 54 or within a threshold number of regions adjacent to a region that the operator device 54 is disposed….once a match is determined, the AR UX system 82 may transmit information corresponding to the now-identified industrial automation device 20 to the operator device 54 for reference by the operator 50….an AR UX workflow may involve presenting AR UX workflow visualizations based on AR UX workflow data to convey or communicate AR UX workflow instructions to an operator to guide the operator through performance of a product-specific experience…the operator device 54 may display an AR UX workflow visualization 84 via the display 70…the operator device 54 may generate a visualization 84 of a motor drive according to the AR UX workflow dataset). 
With respect to the claim limitation of prompt content, Mehrotra implicitly teaches the claim limitation of a prompt content while Zhang explicitly teaches a prompt content. Zhang teaches at FIG. 5 and Paragraph 0044 displaying the prompt contents where the user can view the marked part photo through the prompts in the 3D demonstration animation thereby finding the currently required part directly from the placed parts. Zhang teaches adding a prompt for the real part. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have added a prompt according to Zhang to have recognized that 
Re Claim 9: 
The claim 9 is in parallel with the claim 1 in a method form. The claim 9 is subject to the same rationale of rejection as the claim 1. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra et al. US-PGPUB No. 2021/0150438 (hereinafter Mehrotra) in view of Zhang et al. US-PGPUB No. 2020/0211413 (hereinafter Zhang) and Pokorny et al. US-PGPUB No. 2020/0334877 (hereinafter Pokorny).  
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the computer system is further configured to load a standard operation procedure file and create a structured data set comprising a plurality of fields, wherein the fields comprises a core field, a tool field, a specification field, and a conjunction field, wherein the computer system is further configured to analyze the standard operation procedure file to obtain a plurality of words from the standard operation procedure file and fill the fields with the words to generate an imperative sentence of the prompt content. 
However, Pokorny further teaches the claim limitation that the computer system is further configured to load a standard operation procedure file and create a structured data set comprising a plurality of fields, wherein the fields comprises a core field, a tool field, a specification field, Pokorny teaches at Paragraph 0027 that the tasks stored as a data string having fields for object “core field”, job card “specification field”, tool and additional entries “a conjunction field” may be stored in sequence where a job card is a piece of instruction and its format may be alphanumeric….some tasks of the plurality of tasks also have an associated tool. For example, for a task, “fill the oil”, the associated object may be a vehicle engine and the associated first job card may instruct, “unscrew the oil cap” and in another example, the task may have an associated tool such as wrench. Pokorny teaches at Paragraph 0035 that the job card 206 further includes rotating it clockwise and at Paragraph 0037 the visualized wrench 606 is rendered with animation to show the turning movement that will be required to accomplish the task of counter-clockwise movement). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have populated the plurality of fields associated with the real object based on the information retrieved from the database to have constructed a task associated with the real object. One of the ordinary skill in the art would have been motivated to have specified the plurality of fields so as to have generated the prompt content in relation to the task. 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the imperative sentence belongs to one of a plurality of combinations comprising: a first combination consisting of the core field; a second combination 
Pokorny further teaches the claim limitation that the imperative sentence belongs to one of a plurality of combinations comprising: a first combination consisting of the core field; a second combination consisting of the core field and one of the tool field, the specification field and the conjunction field; a third combination consisting of the core field and two of the tool field, the specification field and the conjunction field; and a fourth combination consisting of the core field, the tool field, the specification field, and the conjunction field (
Pokorny teaches at Paragraph 0027 that the tasks stored as a data string having fields for object “core field”, job card “specification field”, tool and additional entries “a conjunction field” may be stored in sequence where a job card is a piece of instruction and its format may be alphanumeric….some tasks of the plurality of tasks also have an associated tool. For example, for a task, “fill the oil”, the associated object may be a vehicle engine and the associated first job card may instruct, “unscrew the oil cap” and in another example, the task may have an associated tool such as wrench…the task “change the oil” may have multiple sequential job cards such as “unscrew an oil drain plug”, “wait until oil has stopped flowing out”. Pokorny teaches at Paragraph 0035 that the job card 206 further includes rotating it clockwise and at Paragraph 0037 the visualized wrench 606 is rendered with animation to show the turning movement that will be required to accomplish the task of counter-clockwise movement). 
Re Claim 4: 

Pokorny further teaches the claim limitation that the imperative sentence comprises a verb and a noun, and the computer system is further configured to select one of a plurality of candidate prepositions according to a probability of each of the candidate prepositions and a conditional probability of the verb or the noun given that corresponding one of the candidate prepositions occurs as a preposition of the imperative sentence (
Pokorny teaches at Paragraph 0023 that the AR program 162 comprises rules and algorithms that determine the operations performed by the AR controller 104 such as “receive intended task, reference task database” and at Paragraph 0033 that the AR controller 104 determines when the user is performing the task by detecting that the user has approached the object of the task. 
Pokorny teaches at Paragraph 0027 that the tasks stored as a data string having fields for object “core field”, job card “specification field”, tool and additional entries “a conjunction field” may be stored in sequence where a job card is a piece of instruction and its format may be alphanumeric….some tasks of the plurality of tasks also have an associated tool. For example, for a task, “fill the oil”, the associated object may be a vehicle engine and the associated first job card may instruct, “unscrew the oil cap” and in another example, the task may have an associated tool such as wrench. Pokorny teaches at Paragraph 0035 that the job card 206 further includes rotating it clockwise and at Paragraph 0037 the visualized wrench 606 is rendered with animation to show the turning movement that will be required to accomplish the task of counter-clockwise movement). 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra et al. US-PGPUB No. 2021/0150438 (hereinafter Mehrotra) in view of Zhang et al. US-PGPUB No. 2020/0211413 (hereinafter Zhang); Pokorny et al. US-PGPUB No. 2020/0334877 (hereinafter Pokorny) and Mullins US-PGPUB No. 2018/0330531 (Mullins).  
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the augmented reality device is configured to show a guiding object according to a distance and an direction between the check point and the position of the augmented reality device when the position in the real environment does not correspond to the check point, wherein the augmented reality device is configured to enlarge the guiding object when the position approaches the check point, wherein the augmented reality device is configured to reduce a size of the guiding object when the position moves away from the check point. 
Mullins US-PGPUB No. 2018/0330531 teaches at Paragraph 0032-0034 that adjusting the presentation size of the virtual content based on the depth of the corresponding physical object 104 from the viewing device 102 such that the viewing device 102 can increase the presentation size of virtual content corresponding to a building as the vehicle approaches the building and the viewing device 102 can decrease the presentation size of the virtual content corresponding to another vehicle as the other vehicle moves farther ahead. 

Mehrotra in view of Mullins further teaches the claim limitation that the augmented reality device is configured to show a guiding object according to a distance and an direction between the check point and the position of the augmented reality device when the position in the real environment does not correspond to the check point (Mehrotra teaches at FIGS. 14-12 displaying the emphasis graphics 254 in different sizes relative to the positon of the AR device and at Paragraph 0120 that the operator device 54 may generate icons and/or may use haptic feedback to guide the operator 50 to position the operator device 54 within the real-world….The AR UX system 82 may update a portion of the AR UX workflow dataset and transmit the updated portion to the operator device 54. The operator device 54 may render the updated portion of the AR UX workflow dataset. 
Mehrotra teaches at Paragraph 0103 adding emphasis graphics 254 to highlight and draw attention to a portion of the virtual product 166 that is to be manipulated in the real-world through the current animation of the AR UX workflow visualization and at Paragraph 0103 that the operator device 54 adjusted the rendering of the emphasis graphics 254 to emphasize a portion of the virtual product that corresponds to the subsequent operations), wherein the augmented reality device is configured to enlarge the guiding object when the position approaches the check point, wherein the augmented reality device is configured to reduce a size of the guiding object when the position moves away from the check point (Mullins US-PGPUB No. 2018/0330531 teaches at Paragraph 0032-0034 that adjusting the presentation size of the virtual content based on the depth of the corresponding physical object 104 from the viewing device 102 such that the viewing device 102 can increase the presentation size of virtual content corresponding to a building as the vehicle approaches the building and the viewing device 102 can decrease the presentation size of the virtual content corresponding to another vehicle as the other vehicle moves farther ahead). 
Pokorny further teaches the claim limitation that the augmented reality device is configured to show a guiding object according to a distance and an direction between the check point and the position of the augmented reality device when the position in the real environment does not correspond to the check point (Pokorny teaches at Paragraph 0020 that rendering a visualized item may include sizing and orienting the visualized item to match the size, orientation and perspective of an associated actual item. For example, rendering a visualized bolt may include sizing and orienting the visualized bolt so that it appears to fit right over the actual bolt and at Paragraph 0037 that the visualized bolt 606 is rendered to be proportionate and in a perspective view), wherein the augmented reality device is configured to enlarge the guiding object when the position approaches the check point, wherein the augmented reality device is configured to reduce a size of the guiding object when the position moves away from the check point (Pokorny teaches at Paragraph 0020 that rendering a visualized item may include sizing and orienting the visualized item to match the size, orientation and perspective of an associated actual item. For example, rendering a visualized bolt may include sizing and orienting the visualized bolt so that it appears to fit right over the actual bolt and at Paragraph 0037 that the visualized bolt 606 is rendered to be proportionate and in a perspective view). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further enlarged/shrunk the virtual object according to the distance of the real/physical object from the viewing device. One of the ordinary skill in the art would 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the augmented reality device is further configured to show a horizontal axis and a vertical axis, show a current horizontal position and a target horizontal position corresponding to the check point on the horizontal axis, and show a current vertical position and a target vertical position corresponding to the check point on the vertical axis.
Mehrotra further teaches the claim limitation that the augmented reality device is further configured to show a horizontal axis and a vertical axis, show a current horizontal position and a target horizontal position corresponding to the check point on the horizontal axis, and show a current vertical position and a target vertical position corresponding to the check point on the vertical axis (Mehrotra teaches at Paragraph 0113 that the animation of the AR UX workflow visualization may move components of the virtual product 166 to emphasize or highlight an operation to be performed to the industrial automation device 20…The animation may cause the thin-let seal mounting plate 292 rendered in a first position to be rendered in a second position by the end of the animation and the emphasis graphics 254 may move during the animation and/or may remain locked relative to the virtual product 166). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the augmented reality device is configured to capture a real-time image, recognize an object in the real-time image, and add a reference image of the object into the real-time image or display the reference image on a transparent display. 
Zhang teaches at Paragraph 0030 that a model photo of the robot is at the left side of the display interface and the model photo of the currently required part is at the right side of the display interface. 
Zhang teaches at Paragraph 0036 that the user photographs a scene where the parts are placed through the camera to obtain the part photo and the currently required part is identified and at Paragraph 0044 that the user can view the marked part photo through the prompts in the 3D demonstration animation and at FIG. 5 that the image is overlaid upon the background image B). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the prompt content further comprises an audio, a video, a text or a perspective image which is related to the object.
Zhang teaches the claim limitation that the prompt content further comprises an audio, a video, a text or a perspective image which is related to the object (
Zhang teaches at FIG. 5 and Paragraph 0044 displaying the prompt contents where the user can view the marked part photo through the prompts in the 3D demonstration animation thereby finding the currently required part directly from the placed parts. Zhang teaches adding a prompt for the real part). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613